MacLEAN, J.
The plaintiff sought and obtained recovery for failure of the defendant to repair as speedily as possible premises leased by her from the defendant and damaged by fire. Assuming on the statements in the brief of the appellant’s counsel, who has not caused the lease, an admitted exhibit, to be included in the return, that such obligation rested upon the defendant, there were presented but questions of fact, the determination of which below calls for no interference in this court. Judgment affirmed, with costs. All concur.